Title: David Michie to Thomas Jefferson, 20 July 1812
From: Michie, David
To: Jefferson, Thomas


          Sir, July 20 1812
          My grain and grass harvests are nearly finished and I feel desireous to renew my labours in the mill race. At our interview in Milton, I exhibited to you my papers. You are apprized fully of the grounds of my title; and it now remains for you to impughn it, and make out a better for yourself It is my wish that the points in Controversy may be fully & clearly understood and freed as much as possible from ambiguaty, doubt or uncertainty. This may be progressed in at once. If you have any other title than what is derived by you under the deed of Trust or Mortgage, I am unapprized of it. That instrument was executed in a Jail, voluntarily I will admit, but under Circumstances of peculier embarressment, and bears on the face of it every charactiristic badge of fraud, not only against creditors, but every other person having previously thereto; any bona fide lien upon the property thereby conveyed. My contract under seal and a deed both in the hand writing of Mr Dawson, who was Called in at the instance of Mr Henderson bearing date the same day, purporting to be a bargain & Sale which by its nature under your own doctrine Conveyed the “possession and use” are evidences of my having a pre existing hold on this property: and as I stipulated to advance five hundred pounds for a moiety alone and a similar sum for Henderson, to enable us to go on with the necessary improvements, while it shews my high estimation of its value must eraze from every liberal or thinking mind any impression unfavourable to the integrity of my views. At the date of that Contract the impressions of the neighbourhood on strict enquiry were, that there could be no further objections to Hendersons title, for no person but your agent had attempted to impugn it; and it was only a day or two after he had been completely defeated in the County Court of Albemarle that my contract was drawn—, and prior to the Injunction to stay proceedings from the then High Court of Chancery at Richmond, and which every person with whom I Conversed Concluded would not have been granted had the Chancellor been apprized of the prior decision of the County Court: at any rate he did not hesitate to dissolve it. At that time no one suspected that you were interrested in this bussiness, and I can establish beyond the shadow of a doubt that your agent was well apprized not only of my interest in the property but with every view I had in removing to Milton. Having the possession & use of the whole of this property long before the deed to Lewis & Henderson, and deeming that deed a mere mortgage and that there was more property actually conveyed than was adequate to the payment of the debts for which Lewis & Henderson had become responsible and as the residue was to go to John Henderson I concluded that the deed last executed by Henderson to me, vested me with a fee simple title. You controvert this position then the following questions present themselves for solution.
          1st What in legal Construction is the deed to Henderson & Lewis? Is it a mortgage or a deed of Trust?
          2d If a mortgage ought it not to be foreclosed immediately and the property thrown into market again, by which every party concerned may be fairly and equitably dealt by?
          3d If a deed of trust Could the Trustee purchase for his own benefit? And whether on the purchase by your agent was made under a knowledge of my claim, is that claim thereby affected? And lastly is it fraudulent and thereby voidable by any of the creditors of Henderson? And if any of the foregoing questions have weight what will a decision on a referance avail either of us? The other minor questions will at once present themselves to you.I am greatly aversed to litigation on account of the manifold perplexities it superinduces, but having removed from Louisa and expended money not only in the purchase of this, but other property with a view solely to the advantages to be derived from such an establushment, I am loth to relinquish any benefit that can arise to me from my original contract with Henderson, which I have been always ready to execute in its fullest extent without regarding to whom the interest secured thereby to Henderson might be transferred. Yet strong as my solicitude is, and considerable as the sacrifice has been, I am disposed to retract whenever I am convinced I am in an error. Whatever your impressions may have been to the contrary, it is foreighn from my views wantonly to expose you or any other fellow Citizen to litigation, for even when my best rights are at issue, I am willing to settle them in the most peaceful manner. I am not in the habit of making protestations of my innocence and am willing to submit my transactions with individuals to the world upon their intrinsic merits. But as prejudices has been artfully excited against me and actively disseminated by persons known to be in your confidence and with which I had reason to believe even your own mind had been imbued; I consider it but common justice to myself to remark, that there are no actions of my life, which, so far from shrouding from public view, I would not wish to undergo the most thorough & critical investigation, and I can assure you sir that those which the malevolence of my enemies has most Condemned are to me sources of the most pleasing reflection.
          Upon a full view of the subject I refer it to yourself to adopt such measures as to you may seem best calculated to produce a fair, equitable, & honorable result, assuring you of my ready concurrence in effectuating that object in as amicable a way as the nature of the case will admit of. If under all these circumstances you think a suit in chancery will be more available to you; in that case the right of possession as well as of property may be tried without recourse to a Jury.—My object shall be to expedite a decision. If a Jury should be prefered—I should be glad to be informed at what time it would suit you to have them on the ground
          I have the honor to be with due respect Yours &cDavid Michie
        